Citation Nr: 1512894	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-06 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

3. Entitlement to an initial compensable rating for radiculopathy/sciatica of the right lower extremity (right leg).

4. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to October 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

Although not directly appealed, the issue of TDIU is deemed to be a component of the claims for increased ratings.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity but not deficiencies in most areas or total impairment; he is a successful student and cares for himself and his family.

2. The evidence shows only heartburn, associated with GERD, no recurrent epigastric distress, regurgitation, accompanying substernal or arm or shoulder pain, vomiting, material weight loss, or hematemesis or melena with moderate anemia.  

3. Right leg radiculopathy symptoms are wholly sensory and thus, mild in nature.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 50 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for an initial compensable rating for GERD have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7346 (2014).

3. The criteria for an initial 10 percent rating, but not higher, for right leg radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In December 2010, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. The letter explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent medical records have been obtained and considered.  The Veteran has not identified any records not associated with the claims file.  VA provided examinations for the Veteran's disability claims in April 2011, May 2011, and August 2011.  There is no indication or assertion that these examinations were inadequate for the claims decided herein.  To the contrary, they provided thorough descriptions of symptoms and address the pertinent rating criteria.  The Board carefully reviewed the record and determines no additional development is required.   

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates that rating criteria; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

PTSD

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, the criteria for 50 percent rating are: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The criteria for 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

The criteria for 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

Following a review of the record, the Board concludes that the criteria for an initial rating for PTSD of 50 percent, but not higher, have been met.  See 38 C.F.R. § 4.130, DC 9411.

The evidence shows that the Veteran's PTSD symptoms cause occupational and social impairment with reduced reliability and productivity.  In February 2011 treatment, the provider noted moderate to severe depression, and the Veteran reported various symptoms of depressed mood and trouble functioning.  He also reported PTSD symptoms including avoidance, slight memory problems, being social withdrawal, sleep trouble, irritability, hypervigilance, and difficulty concentrating.  During subsequent treatment in 2011, the Veteran reported attention problems, panic attacks, excessive worry, nightmares, interpersonal friction between he and his wife, and constant homicidal feelings.  See Treatment March, September, December 2011.  In the May 2011 VA examination, the Veteran reported sleep disturbance, irritability, intrusive thoughts, and suicidal thoughts.  He noted an okay family relationship but had some problems with his wife and his expression of anger and frustration toward her.  

In a January 2012 private evaluation, the provider recorded nightmares, difficulty with short-term memory, thoughts of suicide, and that the Veteran's wife had to sometimes act as a buffer because the Veteran was too harsh with his children.  The private provider noted that the Veteran had a high score on stress and adversity testing (Strain Inventory).  He explained that the Veteran would have difficulty relating to colleagues and have a low probability of succeeding in a competitive employment situation.  In the May 2011 and January 2012 evaluations, the Veteran reported having a few military friends.  Those evaluations also note that the Veteran earned a Bachelor's degree with a 3.5 grade point average and was in school learning to be a gun smith at that time.  VA treatment from 2012 records situational anxiety, panic attacks, depression, nightmares, that the Veteran had trouble with his wife, and that he did not want any contact with his in-laws.  See Treatment February, March, April, July, and August 2012.  Based on the evidence of moderate to severe depression, panic attacks, irritability, hypervigilance, suicidal thoughts, employment difficulties, and problems in family relationships, the Veteran's PTSD symptoms reasonably cause reduced reliability and productivity, and a 50 percent rating is warranted.  See 38 C.F.R. § 4.130, DC 9411.

However, the evidence does not show that his PTSD symptoms cause deficiencies in most areas or total occupational and social impairment.  As discussed, the Veteran earned a degree with above-average grades and continued his education.  He mentioned feelings of anxiety in some classes, but these feelings do not appear to have hindered his ability to complete coursework.  See January 2012 evaluation.  In the May 2011 VA examination, the Veteran reported that he watched his children during the day when his wife was working and denied any difficulty parenting.   Problems with family and social functioning were considered and fully compensated by the 50 percent rating; he continues to be married and reported good relationships with his children.  He has friends and enjoys hunting and fishing.  See May 2011 and January 2012 evaluations.  

In December 2010 the Veteran was treated for suicidal and homicidal ideations, he consistently reported suicidal thoughts, and in September 2011 he noted wanting to kill people all the time.  Suicidal and homicidal ideations are contemplated by the 70 percent criteria.  However, he has consistently reported no plan to hurt himself or another person and that his children prevented him from seriously considering suicide.  The providers and examiners also consistently found no objective evidence of suicidal or homicidal ideation.  They noted that the Veteran did not have a plan for such action and was not an immediate threat to anyone.  The Veteran's comment from September 2011 strikes as more hyperbole and an expression of the Veteran's irritability and intolerance for others than an actual threat of homicide.  In March 2011, the Veteran reported aggressive behavior.  However, there is no other evidence that he has acted in an aggressive or violent manner, so this report is not indicative of his overall disability picture.  

In making the above determinations, the Board is not understating the seriousness of suicidal ideation.  However, the relevant factor for consideration in rating the disability picture is the extent to which any symptom or symptoms impacts overall functioning, which in this case has not been shown to have been debilitated to the extent consistent with a 70 percent rating despite the suicidal ideation and other symptoms shown.   

The May 2011 examiner assigned a Global Assessment of Functioning (GAF) score of 58, signifying moderate symptoms or moderate difficulty functioning.  See DSM-IV (4th ed. 1994).  Similarly, the Veteran received GAF scores of 56 and 55 in September 2011 and March 2011 also indicating moderate symptoms.  See id.  The January 2012 private evaluator assigned a GAF score of 48 for serious symptoms or any serious impairment to functioning.  See id.  Three of the four GAF scores from this period indicate a moderate level of functioning consistent with the 50 percent disability assigned.  Treatment after the January 2012 evaluation shows similar symptoms and level of functioning as the time of the moderate GAF scores.  As such, the private evaluation does not evidence the need for staged ratings.  See Fenderson, 12 Vet. App. at 126-127.

The treating providers, VA examiner, and private evaluator all recorded appropriate dress and grooming, normal thoughts and speech, good insight, good judgment, and that he was alert, fully oriented and cooperative.  The private evaluator noted good cognitive function.  There is no evidence of hallucinations, delusions, or obsessive/ritualistic behaviors.  See VA treatment, May 2011 examination.  The May 2011 examiner identified the criteria for a 30 percent rating as that best suited to describe the Veteran's level of functioning.  The Veteran's thoughts of suicide and panic attacks, while listed on the 70 percent criteria, do not interfere with his daily routine or general ability to function; he is a successful student and cares for himself and his family.  His difficulty with short-term memory and concentration are a hindrance but he has overcome these in his studies and family responsibilities.  Based on the evidence of no cognitive or behavioral impairment, success as a student, caring for his family, and enjoying leisurely activities, the Veteran does not have deficiencies in most areas or total impairment, and the 50 percent rating is more appropriate than 70 or 100 percent.  See 38 C.F.R. § 4.130, DC 9411.

GERD

The Veteran's GERD is rated, by analogy, under 38 C.FR. § 4.114, Diagnostic Code (DC) 7346 for hiatal hernia.  Diagnostic Code 7346 allows for a 30 percent rating for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.   38 C.F.R. § 4.114, DC 7346.  A 10 percent rating is applicable to conditions with two or more of the symptoms listed in the 30 percent criteria of less severity.  Finally, the maximum, 60 percent disability requires pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of serious impairment of health. 

Following a review of the record, the Board concludes that the criteria for an initial compensable rating for GERD have not been met.  See 38 C.F.R. § 4.114, DC 7346.

The evidence shows only one symptom, heartburn, associated with GERD.  It does not show persistently recurrent epigastric distress with dysphagia, regurgitation, accompanying substernal or arm or shoulder pain, vomiting, material weight loss, or hematemesis or melena with moderate anemia.  February 2011 VA records show treatment for GERD but do not note any active symptoms.  The Veteran was instructed to avoid triggering foods and late-night eating.  During the April 2011 examination, the Veteran reported only heartburn or pyrosis less than weekly.  The examiner specifically found no history of nausea, vomiting, esophageal distress, regurgitation, hematemesis or melena, or esophageal dilation.  The Veteran further explained that he rarely had symptoms of GERD.  He also did not report any other symptoms in statements to VA.  A compensable rating for GERD requires two or more of the above enumerated symptoms.  38 C.F.R. § 4.114, DC 7346.  The Veteran's heartburn, less than weekly, does not meet the requirements for a compensable rating.  See id.

In reaching this determination, the Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran could not receive a higher rating under an analogous rating code.  See 38 C.F.R. § 4.114.  Additionally, the Veteran has had similar GERD symptomatology during the period on appeal; therefore, staged ratings are not appropriate.  See Fenderson, 12 Vet. App. at 126-127.  

Right leg radiculopathy

Diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve.  Id.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  As applicable here, paralysis of the sciatic nerve is rated under Diagnostic Code 8520.  38 C.F.R. § 4.124a.   

A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve.  Id.  Moderately severe and severe incomplete paralysis of the sciatic nerve is rated at 40 and 60 percent disability, respectively.  Id.  Severe incomplete paralysis is characterized by marked muscular atrophy.  Id.

Following a review of the record, the Board concludes that the criteria for a 10 percent rating, but not higher, for right leg radiculopathy have been met.  See 38 C.F.R. § 4.124a, DC 8520.

The evidence shows mild incomplete paralysis in the right leg.  The April 2011 VA examiner diagnosed sciatica in the lower extremities secondary to the Veteran's service-connected low back disability.  During the April 2011 examination, the Veteran reported pain and numbness down his right leg occasionally.  He also reported that he felt his right leg was weak.  Based on the Veteran's reports of sensory symptoms, the Board finds that he has mild incomplete paralysis in his right leg and a 10 percent disability rating is warranted.  See 38 C.F.R. § 4.124a.

However, the evidence does not show symptoms sufficient for moderate, moderately sever, or severe disability ratings.  Throughout the various examinations on April 2011, the Veteran's sensorineural and musculoskeletal functioning in his legs was tested.  On all tests, the examiner recorded normal reflexes, normal sensory findings, and full and active movement in the right leg.  There is no objective evidence of right leg radiculopathic symptoms.  Although the Veteran reported that he thought his right leg was weak, objective testing showed full strength and ability in that leg.  Further, there are no subjective symptoms other than those of a sensory nature.  The rating criteria advise that when the symptoms are wholly sensory, the rating should generally be for the mild degree of incomplete paralysis.  38 C.F.R. § 4.124a.  Based on the evidence, the Veteran has a mild degree of paralysis in his right leg and a rating in excess of 10 percent is not appropriate.  See id.     

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. at 589.  However, the Veteran could not receive a higher rating under an analogous rating code.  See 38 C.F.R. § 4.124a.  Additionally, the Veteran has had generally the same right leg symptoms and level of disability throughout the period on appeal such that staged ratings are not appropriate.  See Fenderson, 12 Vet. App. at 126-127.  

Extra-schedular Considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's GERD, radiculopathy, and PTSD are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address required GERD symptoms, including heartburn, and sciatica pain and numbness.  The laws associated with rating mental health disabilities are intentionally broad to consider the overall effect of symptoms on a Veteran's life.  Following Mittleider v. West, 11 Vet. App. 181 (1998), there are no symptoms that have not been rated in connection with a service-connected disability.  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.   


ORDER

An initial rating of 50 percent, but not higher, for PTSD is granted.

An initial compensable rating for GERD is denied.

An initial rating of 10 percent, but not higher, for right leg radiculopathy is granted.


REMAND

Addressing only physiological service-connected disabilities, the May 2011 VA examiner concluded that the Veteran would have difficulty doing physical work but could do sedentary work.  Assessing the Veteran's PTSD symptoms, the August 2011 VA examiner gave a negative opinion for TDIU, but relied heavily on the disability percentage assigned by VA, which was increased in this decision.  Further, the subsequent, January 2012 mental health evaluation listed more severe symptoms than those relied upon by the August 2011 examiner.  As such, the opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).



Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the August 2011 VA examiner, or another appropriate examiner if that examiner is unavailable, to address TDIU.

a. Would the service-connected PTSD prevent the Veteran from obtaining or retaining gainful employment (earnings above the poverty level for a single adult) that he would otherwise be qualified for?

Please discuss what barriers or difficulties the Veteran's PTSD would create, i.e. problems working with others, stress, etc.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


